Title: [James Madison] to Henry M. Morfit, January 1834
From: Madison, James
To: Morfit, Henry M.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                  Jany 34
                            
                        
                        
                        I have recd. your letter of the 23d., requesting in behalf of Mr. Jennings such information as I may be able
                            to give in support of the claims for his services during the late war
                        Retaining the general impression there made on me, that his services were extensive laborious &
                            important, it would give me pleasure to promote as far as might depend on my recollections, a just compensation for them;
                            but the lapse of time now 20 years, my great age now approaching its 84th. year, and the consideration that his
                            transactions were not within my immediate knowledge, unite in disqualifying me, to speak particularly or positively on the
                            several points to which you refer.
                        What can be ascertained by evidence preserved in writing, or rests on admitted usage, or obvious justice,
                            needs no other support. And what may depend on other information, and, understanding with Mr. Jennings at the time, must be
                            most attainable from the official source to which he was in immediate relation.I repeat Sir, my regret that my memory affords no better aid in elucidating the claims of Mr. Jennings. I
                                hope that nothing fairly due [to] him, may fail on that account
                        
                            
                                
                            
                        
                    